Citation Nr: 1209501	
Decision Date: 03/14/12    Archive Date: 03/28/12

DOCKET NO.  08-37 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Whether new and material evidence has been presented to reopen the claim of service connection for a bilateral hearing loss disability.

2. Entitlement to service connection for skin cancer. 

3. Entitlement to service connection for sinusitis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

A. R. Grasman, Counsel 


INTRODUCTION

The Veteran, who is the appellant, served on active duty from December 1965 to September 1967.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in June 2007 of a Department of Veterans Affairs (VA) Regional Office (RO).

In November 2011, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file. 

Following the issuance of the supplemental statement of the case in February 2010, additional medical evidence was submitted without a waiver of initial consideration of the evidence by the RO.  These records, however, do not pertain to the Veteran's current claims on appeal.  Therefore, referral of the evidence to the RO is not necessary.  38 C.F.R. § 20.1304(c). 

The issues of entitlement to service connection for a bilateral hearing loss disability and for sinusitis are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.










FINDINGS OF FACT

1. In a rating decision in December 1997, the RO denied the claim of service connection for a bilateral hearing loss disability; after the Veteran was notified of the adverse decision and of his right to appeal, he did not appeal the rating decision and it became final by operation of law based on the evidence then of record. 

2. The additional evidence presented since the rating decision in December 1997, denying the application to reopen the previous denied claim of service connection for a bilateral hearing loss disability, relates to an unestablished fact necessary to substantiate the claim of service connection.  

3. Squamous cell carcinoma was not present during service, squamous cell carcinoma was not manifested within one year after separation from service, and squamous cell carcinoma is not related to exposure to either chemicals or herbicides in Vietnam. 


CONCLUSIONS OF LAW

1. The rating decision in December 1997 by the RO, denying the claim of service connection for a bilateral hearing loss disability, became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2011). 

2. New and material evidence has been presented to reopen the claim of service connection for bilateral hearing loss.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. § 3.104, 3.156 (2011).






3.  Skin cancer, to include squamous cell carcinoma, was not incurred in or aggravated by service; squamous cell carcinoma may not be presumed to have been incurred in service on the basis of the one-year presumption for a chronic disease; and squamous cell carcinoma may not be presumed to have been incurred in service on the basis of exposure to herbicides, including Agent Orange, in Vietnam.  38 U.S.C.A. §§ 1110, 1112, 1116, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 






Also, in a new and material evidence claim, the VCAA notice must include the evidence and information that is necessary to reopen the claim and the evidence and information that is necessary to establish the underlying claim for the benefits sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006). 

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Regarding the claim to reopen the claim for service connection for bilateral hearing loss, VCAA compliance need not be addressed as the claim is reopened and remanded for further development.  

Regarding the claim of service connection for skin cancer, the RO provided pre-adjudication VCAA notice by letters, dated in May 2006 and in July 2006.  The Veteran was notified of the evidence needed to substantiate a claim of service connection, namely, evidence of current disability; evidence of an injury or disease in service or an event in service, causing injury or disease; and evidence of a relationship between the current disability and the injury, disease, or event in service.  

The Veteran was notified that VA would obtain service records, VA records, and records of other Federal agencies and that he could submit other records not in the custody of a Federal agency, such as private medical records, or with his authorization VA would obtain any non-Federal records on his behalf.  The notice included the general provisions for the effective date of a claim and for the degree of disability assignable. 

As for the content and the timing of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); 



of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-adjudication notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of the claim).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained service records, VA records, non-VA records. 

On the claim of service connection for skin cancer, a VA examination or VA medical opinion is not needed to decide the claim because there is no competent or credible evidence that skin cancer is associated with an in-service injury, disease, or event.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria to Reopen a Claim for Service Connection

Although a prior rating decision becomes final, a claim may nevertheless be reopened if new and material evidence is submitted.  38 U.S.C.A. §§ 7105(c), 5108; 38 C.F.R. § 3.156.  






For claims filed on or after August 29, 2001, as in this case, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156. 

Although the RO reopened the Veteran's claim, the determination is not binding on the Board and the Board must first decide whether new and material evidence has been received to reopen a claim.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993) (holding that Board reopening is unlawful when new and material evidence has not been submitted).  The Board must review all of the evidence submitted since the last RO decision to determine whether a claim of service connection should be reopened and adjudicated on the merits.  Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion.  King v. Brown, 5 Vet. App. 19, 21 (1993). 

To establish service connection, the evidence must show: (1) a current disability; (2) an in-service incurrence of the disability; and (3) a causal relationship between the disability and service, the so-called "nexus" requirement.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  





Procedural History and Evidence Previously Considered

In a rating decision in December 1997, the RO denied the application to reopen the claim of service connection for a bilateral hearing loss disability because the disability was unrelated to an injury, disease, or event in service.  38 U.S.C.A. § 7105(c).  In other words, there was no evidence of a causal relationship between the disability and service, the so-called "nexus" requirement.  

The evidence of record included the service treatment records, private medical records, and lay statements.  The service treatment records did not show any evidence of hearing loss.  

After service, private treatment records show that in October 1991 the Veteran had complaints of intermittent throbbing or aching in both ears as well as ringing in both ears.  He reported a long history of occupational noise exposure.  After a CT scan of the sinuses, the Veteran underwent a septoplasty and ethmoidectomies.  After the surgery, the Veteran reported occasional throbbing in both ears, improved hearing, and less difficulty breathing.  

Private treatment records show that in March 1992 the Veteran received treatment for otitis and in October 1992 the Veteran had complaints of earaches for the last several years.  Private treatment records in June 1997 show complaints of chronic ear pain and otitis.  In July 1997, the Veteran underwent bilateral myringotomy with tube insertion.  

In July 1997, the Veteran was diagnosed with otalgia in the ears, long standing and subjective hearing loss.  A history of noise exposure was noted and it was noted that the Veteran was a right-handed rifle shooter.  

In November 1997, lay statements were submitted.  A statement from G.D., who served in the same unit as the Veteran, stated that the Veteran got an ear infection around February or March 1966 and he was out of class for several days.  


Another statement was submitted from B.K. from the Veteran's employer.  The Veteran's employer stated that the Veteran had missed very little work due to sickness with the exception of ongoing earaches and migraine headaches which were a persistent problem since he met the Veteran.  B.K. witnessed the Veteran in pain due to his ears and indicated that 90 percent of the times the Veteran missed work, it was due to his earaches and migraines.  The Veteran had missed work approximately 10 to 12 days a year due to earaches and migraines.  

Additional Evidence and Analysis

Since the rating decision in December 1997, the additional evidence consists of the following: 

Private medical records show in July 1998 the Veteran underwent bilateral myringotomy with a T-tube insertion.  

VA treatment records in February 2008 show that the Veteran complained of otorrhea and he had bilateral eardrum perforations.  In June 2008 in VA Audiology consultation, the Veteran gave a history of noise exposure in Vietnam.  The diagnosis was sensorineural hearing loss in both ears.  The impression was hearing loss indicative of induced hearing loss that was at least as likely as not the result of the excessively loud sounds that the Veteran was exposed to while in Vietnam.  

In December 2008 another statement was submitted from G.D. that provided that he and the Veteran served in the 4th Infantry Division and were assigned to different units to do record checks.  On one occasion, they were involved in a mortar attacks and exposed to very loud noise.  They also performed guard duty and patrol around base camp and were exposed to loud noises at several different times.  






In November 2011, the Veteran also testified that he was exposed to fire fights, rocket attacks, and border attacks during service as a personnel specialist in Vietnam.  He testified that he had to go out into the field to talk to soldiers about their personnel records.  His wife also testified that she was married to the Veteran in 1967 and noticed that he had hearing problems at that time.  

To the extent that the Veteran, G.D. and the Veteran's wife provided that the Veteran had noise exposure in service and hearing problems in service and since service, the initial question is whether the lay statements are competent evidence.  

Competency is a legal concept in determining whether lay evidence may be considered, in other words, whether the evidence is admissible.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 372, 1377 (Fed. Cir. 2007).  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness).

In this case, the Veteran is competent to describe his impaired hearing , which is within the realm of the Veteran's personal knowledge.  Additionally, G.D. and the Veteran's wife are also competent to describe their personal observations of the Veteran.  




On the audiological consultation, there was an association between the Veterans' current hearing loss and his exposure to noise in service. As the consultation was performed by an audiologist, the evidence is competent evidence.  

As the claim was previously denied because there was no evidence of a causal relationship or nexus to service, the Veteran's testimony, the lay statements and the finding on the VA audiology consultation relate to an unestablished fact necessary to substantiate the claim, the "nexus" requirement, the evidence is new and material evidence and the claim is reopened.  38 C.F.R. § 3.156.  

As the aforementioned evidence is competent, the evidentiary assertion is presumed credible for the limited purpose of determining whether the evidence is new and material.  Although the claim of service connection for bilateral hearing loss is reopened, further development is needed before reaching a decision on the merits of the reopened claim. 
Skin Cancer

Principles and Theories of Service Connection

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. § 1110 (wartime service). 

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

In this case, several legal theories operate in conjunction with 38 U.S.C.A. §§ 1110 as implemented in 38 C.F.R. §§ 3.303.  


Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service. 38 C.F.R. § 3.303(a). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b). 

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for cancer, if the disability is manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, shall be presumed to have been exposed during such service to an herbicide agent (Agent Orange), unless there is affirmative evidence to establish that he or she was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii). 






There is a presumption of service connection for certain diseases associated with exposure to certain herbicide agents, including an herbicide commonly referred to as Agent Orange.  A presumption of service connection is afforded only those diseases listed because they have been found by the Secretary of VA to have a positive association with exposure to Agent Orange.  38 U.S.C.A. § 1116(b). 

If a veteran does not have a disease associated with herbicide exposure, he is presumed to have been exposed to herbicides if he served in Vietnam between January 9, 1962, and May 7, 1975, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service.  See 38 U.S.C.A. § 1116(f).  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  

When a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see also Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  The provisions set forth in Combee are applicable in cases involving Agent Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 (1999).  

Evidentiary Standards

VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  The Veteran served in a hostile enemy environment in Vietnam and the provisions of 38 U.S.C.A. § 1154(b) apply. 






Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159; 
see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness). 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.  Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Also, the Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) (fact-finding in veterans cases is to be done by the Board). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 




Facts

The Veteran served in Vietnam from August 1966 to September 1967 during the Vietnam era.  His military occupational specialty was personnel specialist.  

The service medical records disclose that on entrance examination the Veteran did not report problems with his skin and the examination of the skin was normal.  The remainder of the service medical records, including the report of separation examination, contain no complaint, finding, or history of any skin abnormality.  And the skin evaluation on separation examination was normal. 

After service, VA records in January 2004 disclose that the Veteran had a skin lesion on his left chest wall that was diagnosed as squamous cell carcinoma.  Additional records show that in January 2004 an excision from his left shoulder area was diagnosed as squamous cell carcinoma.  

Analysis

Theory of Direct Service Connection, excluding Exposure to Agent Orange 

The service treatment records do not show that skin cancer had onset during service as the service medical records contain no documentation of any skin abnormality during service.  On the basis of the service treatment records alone, as skin cancer was not affirmatively shown to have been present in service, service connection under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(a)  (affirmatively showing inception in service) is not established.  








On the basis of the Veteran's testimony and the post-service medical evidence, record, there is no competent and credible evidence either contemporaneous with or after service, that skin cancer was noted during the period of active duty, that is, observed during active service, and the principles of service connection, pertaining to chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) do not apply.  See Savage v. Gober, 10 Vet. App. 488, 495-96 (1997) (continuity of symptomatology requires that the evidence either contemporaneous with service or otherwise show that a condition was observed, that is, noted, during service, but does not require that such observation be recorded during service). 

As for service connection based on the initial diagnosis after service under 38 C.F.R. § 3.303(d), skin cancer was first diagnosed in 2004, which is well beyond the one-year presumptive period for skin cancer as a chronic disease under 38 U.S.C.A. § 1112 and 38 C.F.R. §§ 3.307 and 3.309.  

If a Veteran was in combat, VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease.  So long as the evidence is consistent with the circumstances, conditions or hardships of such service, the fact that there is no official record of such incurrence or aggravation in such service is of no consequence. 38 U.S.C.A. § 1154(b). 

The presumption afforded under 38 U.S.C.A. § 1154(b) deals only with the question of whether a particular disease or injury was occurred in service, that is, what happened then, and not the question of either current disability or nexus to service, as to both of which competent evidence is required.  Stated differently, evidence of a current disability and a nexus to service is still required.  Collette v. Brown, 82 F.3d 389   (Fed. Cir. 1996). 





Although the Veteran is competent to describe skin symptoms, skin cancer is not a condition under case law that has been found to be capable of lay observation, and the determination as to the presence or diagnosis of the disability is therefore medical in nature, that is, not capable of lay observation, and competent medical evidence is needed to substantiate the claim.  See Savage at 498 (On the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law , lay observation is competent); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation). 

Also, under certain circumstances, the Veteran as a lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  And, the Veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau). 

As the presence or diagnosis of skin cancer cannot be made by the Veteran as a lay person based on mere personal observation, that is, perceived by visual observation or by any other of the senses, the claimed disability is not a simple medical condition that the Veteran is competent to identify.  See Layno at 469-71 (lay testimony is competent as to symptoms, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses).  And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer a diagnosis of the claimed disability.  38 C.F.R. § 3.159 (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience).





As for the Veteran describing a contemporaneous medical diagnosis and describing symptoms that later support a diagnosis by a medical professional, there is no evidence that a medical professional diagnosed skin cancer before 2004.  And no medical professional has related the claimed disability to an injury, disease, or event during active duty.

As for the Veteran relating skin cancer to service, the Veteran's opinion as a lay person is limited to inferences that are rationally based on the Veteran's perception and does not require specialized education, training, or experience. 

As the Veteran as a lay person is not competent to declare either the presence or diagnosis of skin cancer, based on personal observation alone, any inference based on what is not personally observable cannot be competent lay evidence.  And it is not argued or shown that the Veteran is qualified through specialized education, training, or experience to offer an opinion on the relationship between skin cancer and an injury, disease, or event during active duty. 

As the Board does not find the Veteran to be competent to establish a diagnosis or address medical causation on his claim of service connection, the determination of whether the Veteran's statements and testimony are credible need not be reached. 

As there is no competent medical evidence of causal relationship between the skin cancer and an injury, disease, or event during active service, the so-called "nexus" requirement, service connection under 38 U.S.C.A. § 1110 as implemented by 38 C.F.R. § 3.303(d) (service connection for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service) is not established. 







As the record does not contain competent evidence, lay or medical, that links skin cancer to an injury, disease, or event during active duty, and in the absence of medical evidence suggesting such an association, but is too equivocal or lacking in specificity to support a decision on the merits, and in the absence of competent and credible evidence of continuity of symptomatology, there is no possible association with service, and VA is not required to further develop the claim on the theory of direct service connection under 38 C.F.R. § 3.303(d), excluding exposure to Agent Orange, by affording the Veteran a VA examination or by obtaining a VA medical opinion under the duty to assist. 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Excluding exposure to Agent Orange, it is the Veteran's general evidentiary burden to establish all elements of a claim, including the nexus requirement.  38 U.S.C.A. § 5107(a); Fagan v. Shinseki, 573 F.3d. 182, 1287 (2009).  In the absence of any such competent evidence, the preponderance of the evidence is against the claim under the theories of service connection as previously discussed and the 
benefit-of-the-doubt standard of proof does not apply. 38 U.S.C.A. § 5107(b).

Exposure to Agent Orange

Exposure to certain herbicide agents, including the one commonly referred to as Agent Orange, shall be presumed for any Veteran who, during active military service, served in the Republic of Vietnam during the Vietnam era (beginning in January 1962 and ending in May 1975) or in Korea (between April 1, 1968, and August 31, 1971) (presumption of exposure to Agent Orange).  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6).  







As the Veteran served in Vietnam between January 9, 1962, and May 7, 1975, it is presumed that he was exposed to Agent Orange, but skin cancer is not a disease subject to presumptive service connection for a Veteran, who served in Vietnam in the Vietnam era and service connection due to exposure to Agent Orange on a presumptive bases under 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.309(e) is not established.

And VA's Secretary has determined that a presumption of service connection based on exposure to Agent Orange is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  Notice, 59 Fed. Reg. 341 -346 (1994); Notice, 61 Fed. Reg. 41442-41449 and 57586-57589 (1996); Notice, 67 Fed. Reg. 42600-42608 (2002); Notice, 68 Fed. Reg. 27630-27641 (2003); and Notice, 72 Fed. Reg. 32395-32407 (2007); Notice, 75 Fed. Reg. 32540 (2010). 

Notwithstanding the provisions of 38 U.S.C.A. § 1116  and 38 C.F.R. § 3.309(e), relating to presumptive service connection due to exposure to Agent Orange, which arose out of the Veteran's Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2 ,725, 2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. No. 102-4, § 2, 105 Stat. 11 (1991), the Veteran is not precluded from establishing service connection with proof of actual causation, that is, proof the exposure to Agent Orange actually caused skin cancer.  Combee v. Brown, 34 F.3d 1039, 1042   (Fed. Cir. 1994); 38 C.F.R. § 3.303(d). 

In this case, the Veteran has not submitted any medical or scientific evidence that shows that exposure to Agent Orange actually caused skin cancer.  As there is no competent evidence of record of actual causation, the preponderance of the evidence is against the claim based on this theory of service connection, and the 
benefit-of-the-doubt standard of proof does not apply. 38 U.S.C.A. § 5107(b).




ORDER

As new and material evidence has been presented, the claim of service connection for a bilateral hearing loss disability is reopened, and to this extent only the appeal is granted. 

Service connection for skin cancer, diagnosed as squamous cell carcinoma, is denied.  


REMAND

On the claim of service connection for bilateral hearing loss, as the evidence of record is insufficient to decide the claim, further development of the evidence under the duty to assist is needed. 

On the claim of service connection for sinusitis.  In November 2011, the Veteran testified that his symptoms began in service and he sought treatment for sinusitis within a couple years after service.  The Veteran asserted that sinusitis was attributable to burning diesel fuel in service.  As the evidence of record is insufficient to decide the claim, further development of the evidence under the duty to assist is needed. 

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination by an audiologist to determine: 

Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent), that any current hearing loss disability is related to noise exposure in service? 



In formulating an opinion, the VA audiologist is asked to consider the following significant facts as determined by the Board: 

The Veteran served in Vietnam as a personnel specialist from August 1966 to September 1967.  Lay statements established that he was subject to fire fights, rocket attacks, and mortar attacks.  

During service, impaired hearing was not shown. Although there was a finding of a 45 decibel threshold at 4000 Hertz in the left ear. 

After service, in October 1991, the Veteran reported a long history of occupational noise exposure.

VA records show that in June 2008 sensorineural hearing loss was attributable to noise exposure in Vietnam by a VA audiologist. 

The Veteran is competent to describe noise exposure in service, which is within the realm of the Veteran's personal experience, and his statements are satisfactory evidence of noise exposure during service.  

The Veteran's statements about noise exposure in service are credible.  He is also competent to describe impaired hearing after service.  






If after a review of the record, an opinion is not possible without resort to speculation, the VA audiologist is asked to clarify whether the opinion cannot be rendered because there are other potential causes for the current hearing loss disability, please identify the other potential causes based on the evidence of record, when the in-service noise exposure is not more likely than any other to cause the Veteran's current hearing loss disability and that an opinion on actual causation is beyond what may be reasonably concluded based on the evidence of record.  

The Veteran's file must be made available to the examiner for review.

2.  Afford the Veteran a VA examination to determine:

a).  Whether the Veteran has chronic sinusitis, and, if so, 

b).  Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent), that the current sinusitis is due to an injury, disease, or event in service?  

In formulating the opinion, the VA examiner is asked to comment on the reports by the Veteran that he experienced symptoms in service and that he was exposed to burning diesel fuel in service.  



If however after a review of the record, an opinion is not possible without resorting to speculation, the VA examiner is asked to clarify whether the opinion cannot be rendered because there are several potential etiologies, please identify any other potential etiology, when the in-service finding is not more likely than any other to cause sinusitis, and that an opinion is beyond what may be reasonably concluded based on the evidence of record.  

The Veteran's file must be made available to the examiner for review.

3.  After the above development, adjudicate the claims.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


